Title: To Thomas Jefferson from Alexander White, 20 September 1802
From: White, Alexander
To: Jefferson, Thomas


          
            Dear Sir
            Woodville 20th. Septemr. 1802
          
          Agreeably to my expectations expressed in a former letter, I, on the 9th. instant, visited the ice caves, or as they are called by the People of the Neighbourhood the cold holes
          I found the face of nature much changed since I saw them before—the hill at the foot of which these holes are, appears to be a pile of stones, a large space of it immediately above the holes, is perfectly bare, not a particle of earth either on the surface or in the interstices of the stones, as far as I could discover—The hill from the cavities upwards, perhaps 10 or 12 poles, is covered with earth bearing some shrubs and scrubby timber—the cavities extended into this earthy part; in one of which, when I saw the place the last week of May 1795, was a cake of ice I believe nearly 20 inches long, more than half as wide on an average, and from one to two inches thick; it was so far within the cavity that I could scarcely reach it. I saw many smaller pieces at various distances from the openings of the Cavities
          To my very great regret I now found the earth which formed the Covers or upper parts of the principal Cavities, removed, so as to leave the stones which formed the backs and sides, bare, and stones piled in front, which I suppose have been removed by People searching for ice. I saw no ice, but some of the Neighbours reviewed the information I formerly received; that the ice remains all summer and disappears during the winter snows; they said ice could now be found by those who knew how to search for it.
          When I saw this place before, there was a strong current of wind proceeding from the mouth of each Cavity, cold (to my feeling at least) beyond anything I had ever experienced. I did not now observe any wind as I approached, but putting my hand near the stones which formed the back of one of the Cavities I percieved a very cold air issuing from the interstices, but bearing no comparison to what I formerly felt; Whether this difference was owing to the state of the atmosphere, it being now very calm, or whether the removal of the earth which confined the vent of the air to a small compass, might have that effect or contribute to it, I know not.
          I obtained no new information to enable me to determine whether the ice is generated in summer. The fact which was formerly stated to me, and now repeated, that there is ice in summer, and none during the winter snows, seems hard to be accounted for on any other principle, than that ice is generated by the action of the wind passing through some substance in the interior of the mountain, but what substance in nature can produce that effect, from such a cause, is the difficulty with me. I have now given you all the information I have been able to obtain respecting this Phenomenon which seems scarcely to have been noticed previous to my seeing it in 1795. I had myself never heard of it till a year or two before, though I had lived within 30 miles of it from my birth and had passed within two miles of it more than one hundred times—
          Whether the subject deserves further investigation is not for me to say; the face of the earth is greatly changed from its natural state, and the exterior appearances lessened, but the operating cause must still remain
          I am Dear Sir Your most Ob Ser
          
            Alex White
          
        